Citation Nr: 0001853	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  95-17 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for loss of visual 
acuity in the left eye.

2.  Entitlement to an increased evaluation for a right eye 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from March to October 1974.  
An appeal has been taken from an August 1994 rating action by 
the Department of Veterans Affairs (VA) Regional Office, St. 
Louis, Missouri, denying entitlement to service connection 
for loss of visual acuity in the left eye and confirming and 
continuing a 30 percent evaluation for his right eye 
disability.  The case was initially before the Board of 
Veterans' Appeals (Board) in May 1997 when it was remanded 
for further action.  The case is again before the Board for 
further appellate consideration.

For reasons which will be set forth below appellate 
consideration of the issue of an increased evaluation for the 
veteran's right eye disability is being deferred pending 
further action by the regional office.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issue of 
service connection for a left eye disability has been 
obtained by the regional office.

2.  During service, the veteran sustained an injury to his 
right eye.  There was no injury to the left eye during 
service.

3.  Decreased visual acuity involving the left eye was 
initially medically reported many years following the 
veteran's release from active duty.

4.  The decreased visual acuity in the veteran's left eye was 
not caused by and is not related to his service-connected 
right eye disorder.


CONCLUSION OF LAW

A left eye disability was not incurred in or aggravated 
during the veteran's active military service and is not 
proximately due to or the result of a service-connected 
disease or disability.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim for 
service connection for a left eye disability to be "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.

I.  Background

The veteran's service medical records reflect that when he 
was examined for entry into service in July 1973 his visual 
acuity in the right eye was 20/400, correctable to 20/40.  
His visual acuity in the left eye was 20/200, correctable to 
20/20.  His service medical records reflect that he received 
a medical discharge as a result of cataracts and damage to 
the anterior segment of the right eye due to a fall on active 
duty in March 1974.  In the medical board report dated in 
August 1974, the veteran's visual acuity in the right eye was 
reported to be 20/200, not further correctable and the visual 
acuity in the left eye was 20/15.  Examination of the left 
eye was described as normal throughout except for an old 
subepithelial nebulous opacity of the cornea covering about 
one-quarter of its area inferiorly.

The veteran's initial claim for VA disability benefits was 
submitted in August 1974.

When the veteran was examined by the VA in December 1974, 
visual acuity in the right eye was 20/200, not correctable.  
Visual acuity in the left eye was 20/15.  The pupil of the 
right eye was dilated and oval in shape with posterior 
synechiae along the inferior temporal limbal margins and 
superiorly at 1 o'clock.  The pupil was bound down by 
exudates.  The diagnoses were posterior synechiae of the 
right eye secondary to traumatic injury and traumatic 
cataract of the right eye.

By rating action dated in February 1975, service connection 
was established for residuals of the injury to the right eye, 
rated 20 percent disabling.

In December 1990, the veteran submitted a claim for an 
increased rating for his right eye disability.  A VA 
examination in January 1991 showed that he had only light 
perception in the right eye.

By rating action dated in March 1991, the evaluation for the 
veteran's right eye condition was increased from 20 percent 
to 30 percent under Diagnostic Code 6027-6070.  He was also 
found entitled to special monthly compensation on account of 
loss of use of one eye.

In June 1994, the veteran submitted a claim for service 
connection for a left eye disability.

The regional office later received VA outpatient treatment 
records reflecting that the veteran received an eye 
examination in May 1994.  He was noted to be blind in the 
right eye.  His visual acuity in the left eye was reported to 
be 20/40.

The veteran was afforded a VA general medical examination in 
November 1994.  He was reported to be blind in the right eye.  
The left pupil was reactive.  The fundus disc was sharp.  
Peripherally, there were no exudates or hemorrhages.  The 
diagnoses included probable multiple sclerosis.

A report of a private eye examination of the veteran, dated 
in May 1995, reflected assessments including reduced visual 
acuity secondary to multiple sclerosis.

During the course of a hearing on appeal conducted in June 
1995, the veteran indicated that when he was separated from 
service his vision was excellent in the left eye.  He 
reported a gradual decrease in visual acuity in the left eye 
since 1993.  He also testified that two weeks after his 
inservice fall in March 1974 he had temporarily lost vision 
in both eyes.  The vision in his left eye returned after 
several hours.

Additional VA outpatient treatment records were received 
reflecting that the veteran was observed and treated for 
various conditions from 1994 to 1997.  When he was seen in 
May 1997, it was indicated that he had blindness of his right 
eye and that he reported losing sight in his left eye.

The veteran was afforded a VA visual examination in January 
1998.  His chief complaint was decreasing vision in the left 
eye.  It was noted that he had had trauma to the right eye 
that had resulted in no light perception in that eye.  On 
examination, it was indicated that there was no light 
perception in the right eye.  Visual acuity of the left eye 
was 20/80.  Diagnoses were made of legal blindness of the 
right eye, left cataract and possible glaucoma.

The veteran was again afforded a VA visual examination in 
February 1998.  It was indicated that the best corrective 
vision of the left eye was 20/50.  The diagnosis was chronic 
simple open angle glaucoma.  The examiner indicated that the 
veteran was blind in the right eye and had advanced glaucoma 
in the left eye.  He stated that the glaucoma was not related 
to the veteran's military service and/or his right eye 
injury.

Statements by a brother and sister of the veteran in June 
1998 reflected that they did not have glaucoma and had not 
been diagnosed with glaucoma of the eyes.





II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

In this case, as noted previously, the veteran's service 
medical records reflect that he sustained an injury to his 
right eye during service, in March 1974.  Service connection 
has been established for the right eye disorder.  However, 
his service medical records do not reflect that he sustained 
an injury to the left eye.  Although the veteran related that 
two weeks after his inservice fall in March 1974 he had lost 
vision in both eyes, he stated that the vision in his left 
eye returned after several hours.  He further related that at 
the time of his separation from service his vision was 
excellent in the left eye.  In this regard, the medical board 
report reflects that his visual acuity in the left eye was 
20/15.

The veteran has maintained that the visual acuity in his left 
eye has been deteriorating since his separation from service 
and he has asserted that the deterioration of visual acuity 
in the left eye either resulted from the inservice incident 
when his right eye was injured or his right eye disorder may 
have brought about the diminished visual acuity in the left 
eye.  However, as noted previously, the veteran's service 
medical records do not reflect any disorder of the left eye 
during service or when he was examined by the VA in December 
1974.  The diminished visual acuity regarding the veteran's 
left eye was initially medically demonstrated many years 
after his release from active duty and thus service 
connection for that condition on the basis of direct service 
incurrence would not be in order.  38 U.S.C.A. § 1110.  
Further, when the veteran was examined by the VA in early 
1998, the examiner expressed an opinion that the veteran's 
left eye condition was not related to his military service or 
the right eye injury.  The veteran has not provided any 
medical opinion or other evidence to the contrary.  
Accordingly, under the circumstances, the Board is unable to 
conclude that the veteran's current left eye disability is 
proximately due to or the result of his service-connected 
right eye disorder.  Thus, entitlement to service connection 
for the left eye disability on a secondary basis would not be 
warranted.  38 U.S.C.A. § 3.310(a).

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material matter 
regarding the issue of service connection for a left eye 
disability.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for loss of visual acuity 
in the left eye is not established.  The appeal is denied to 
this extent.


                                                            
REMAND

With regard to the veteran's claim for an increased 
evaluation for his service-connected right eye disability, 
the evidence reflects that he is legally blind in that eye 
having no light perception.  His corrected visual acuity 
involving his left eye was 20/15 when he was initially rated, 
20/40 on the May 1994 outpatient examination and 20/50 on the 
February 1998 VA visual examination.  As noted by the U.S. 
Court of Appeals for Veterans Claims in the case of 
Villano v. Brown, 10 Vet. App. 248 (1997), 38 C.F.R. § 4.78 
requires that a rating be based upon the condition of the 
eyes at the time of initial rating, before any subsequent 
nonservice-connected increase in disability.  In this case, 
when the VA originally rated the veteran's service-connected 
right eye condition, he had normal vision in his left eye.  
Thus, subsequently diminished visual acuity of the left eye 
would not serve to establish an increase in the disability 
evaluation for the service-connected right eye disability, 
except when there is blindness in the non-service connected 
eye.  38 C.F.R. § 3.383.  

The record reflects that subsequent to transfer of the 
veteran's records to the Board, there was submitted a report 
of a VA eye examination conducted in September 1999 which is 
difficult to read, but may reflect that the veteran could 
only count fingers at one foot using the left eye.  This 
information was timely submitted under the provisions of 38 
C.F.R. § 1304 and the veteran has not waived initial 
consideration of the information by the regional office.  The 
additional evidence must therefore be reviewed by the 
regional office and the case is accordingly REMANDED for the 
following action:

1.  The regional office should review the 
September 1999 VA eye examination 
referred to above.  If deemed necessary, 
the veteran should be afforded a current 
VA eye examination in order to determine 
the current severity of his non-service 
connected left eye condition.  The claims 
file should be made available to the 
examiner for review prior to conducting 
the examination.

2.  If the veteran's claim for an 
increased rating for his service-
connected right eye condition remains 
denied, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
unless he receives further notice.

The purpose of this REMAND is to ensure that the requirements 
of due process of law are satisfied.  The Board intimates no 
opinion as to the disposition of the remaining matter on 
appeal pending completion of the requested action.
 


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

